DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/21/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al., US 10,747,182 in view of Henschel, US 3,274,767 and Mariano, US 2,3222,461.
Regarding claim 1, Song discloses a watch comprising:
a removable bezel (310, 330, 350, 370) encircling a face (251), wherein the bezel is chosen from a group of bezels comprising a plurality of the bezels that are intended to convey different visual appearances (Figs 4-7).
Song does not disclose a band having a plurality of removable ornamental links.
Henschel discloses a watch band having a plurality of removable ornamental links (see Fig. 1 and col 1. lines 20-25 and 40-50) connected together such that the removable ornamental links form the band and the removable ornamental links are not placed on top of a separate band for the watch (col 1. lines 20-25 and 40-50), wherein the distal ends of the band are configured to attach to the watch, and wherein the at least two removable ornamental links are arranged on the band in a distinctive arrangement (see Figure 1-7 and col. 2 lines 30-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the band in Song with the link construction as taught by Henschel because Henschel states regarding the use of links “the links of which can be rapidly and simply detached from each other for replacement of defective links” col. 1 lines 21-23.
Song and Henschel do not explicitly disclose at least two of the links have fixed physical indicia.
Mariano discloses a band having fixed physical indicia (Fig 1, “engraved” col. 1 line 39) and are chosen from a group of ornamental links comprising a plurality of ornamental links each with fixed physical indicia that are different such that they are not part of a multipart design and intended to convey different visual appearances, and wherein the fixed physical indicia of the at least two ornamental links are different and convey different visual appearances (Fig 2 shows different visual appearances).
US 3673795 to Nielson teaches a watchband with ornamental inserts for different links each having fixed physical indicia (Fig 6, 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to engrave the ornamental links of Henschel to include fixed physical indicia as taught by Mariano or Nielson because Henschel states an object of the invention is to “provide a novel and improved watchband of the general kind above-referred to in which link units of different design, color, size or metal can be combined.” col. 1, lines 40-44. Therefore, it would have been obvious to engrave fixed physical indicia because Henschel further states “Such combining or mixing of different link units affords the advantage that numerous ornamental effects can be readily attained.” col. 1, lines 44-45.
Regarding claim 2, Song, Henschel and Mariano disclose the group of bezels comprises a plurality of the bezels having different colors (Song col. 15, line 25 bezel may be varied by color).
Regarding claim 3, Song, Henschel and Mariano disclose the group of ornamental links comprise at least one ornamental link having a first indicia, at least one ornamental link having a second indicia, and at least one at least one ornamental link having a third indicia, wherein the first, second, and third indicia are different and fixed (Mariano Fig 1).
Regarding claim 6, Song, Henschel and Mariano disclose one of the indicia is a month indicia (Mariano figure 1).
Regarding claim 7, Song, Henschel and Mariano disclose a method of personalizing the watch of claim 1 having the plurality of removable ornamental links and the removable bezel, the method comprising: 
selecting (Henschel, col. 2 lines 30-45) the at least two different ornamental links from the group of ornamental links comprising the plurality of different ornamental links intended to convey different visual appearances; 
arranging (Fig 2-4) the at least two different ornamental links on the band in the distinctive arrangement; 
selecting (Song, Fig 4a) the bezel from the group of bezels; and 
attaching (Fig 4b) the bezel on the watch.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Song, Henschel and Mariano in view of Catan-Helfend, US 2005/0126222.
Regarding claim 4, Song, Henschel and Mariano do not explicitly disclose one of the indicia is a sports indicia and another one is a membership indicia.
Catan-Helfend discloses one of the indicia is a sports indicia (Fig 11B) and another one of the indicia is a membership indicia (such as a member of a basketball team).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the ornamental band of Henschel in such a way as to include sports and membership indicia because Catan-Helfend states “sports themes like soccer, tennis, softball, basketball water polo, hobbies, and any number of other themes … provides a user with the ability to truly personalize charm bracelets” [0027].
Regarding claim 8, Song discloses a watch comprising:
a removable bezel (310, 330, 350, 370) encircling a face (251), wherein the bezel is chosen from a group of bezels comprising a plurality of the bezels that are intended to convey different visual appearances (Figs 4-7).
Song does not disclose a band having a plurality of removable ornamental links.
Henschel discloses a watch band having a plurality of removable ornamental links (see Fig. 1 and col 1. lines 20-25 and 40-50) connected together such that the removable ornamental links form the band and the removable ornamental links are not placed on top of a separate band for the watch (col 1. lines 20-25 and 40-50), wherein the distal ends of the band are configured to attach to the watch, and wherein the at least two removable ornamental links are arranged on the band in a distinctive arrangement (see Figure 1-7 and col. 2 lines 30-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the band in Song with the link construction as taught by Henschel because Henschel states regarding the use of links “the links of which can be rapidly and simply detached from each other for replacement of defective links” col. 1 lines 21-23.
Song and Henschel do not explicitly disclose at least two of the links have fixed physical indicia.
Mariano discloses a band having fixed physical indicia and are chosen from a group of ornamental links comprising a plurality of ornamental links each with fixed physical indicia that are different such that they are not part of a multipart design and intended to convey different visual appearances, and wherein the fixed physical indicia of the at least two ornamental links are different and convey different visual appearances, wherein the group of ornamental links comprise at least one ornamental link having a first indicia, at least one ornamental link having a second indicia, and at least one ornamental link having a third indicia, and the third indicia is a month indicia (Fig 1 and 2).
US 3673795 to Nielson teaches a watchband with ornamental inserts for different links each having fixed physical indicia.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to engrave the ornamental links of Henschel to include fixed physical indicia as taught by Mariano or Nielson because Henschel states an object of the invention is to “provide a novel and improved watchband of the general kind above-referred to in which link units of different design, color, size or metal can be combined.” col. 1, lines 40-44. Therefore, it would have been obvious to engrave fixed physical indicia because Henschel further states “Such combining or mixing of different link units affords the advantage that numerous ornamental effects can be readily attained.” col. 1, lines 44-45.
Song, Henschel and Mariano do not explicitly disclose wherein the first indicia is a sports indicia, the second indicia is a membership indicia.
Catan-Helfend discloses sports (Fig 11B) and membership indicia (such as a member of a basketball team).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the ornamental band of Henschel in such a way as to include sports and membership indicia because Catan-Helfend states “sports themes like soccer, tennis, softball, basketball water polo, hobbies, and any number of other themes … provides a user with the ability to truly personalize charm bracelets” [0027].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Song, Henschel and Mariano in view of Lo, US 2014/0230399.
Regarding claim 5, Song, Henschel and Mariano do not explicitly disclose fraternity indicia.
Lo teaches link construction including fraternity indicia [0011].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the ornamental band of Henschel in such a way as to include fraternity indicia because Lo states it allows for “expressing or displaying a personal taste, such as a symbol for sport, nature, space exploration, animal or other interests by incorporating an object exemplifying such interest into the connecting assembly” [0001].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Henschel in view of Mariano.
Regarding claim 9, Henschel discloses a watch band having a plurality of removable ornamental links (see Fig. 1 and col 1. lines 20-25 and 40-50) connected together such that the removable ornamental links form the band and the removable ornamental links are not placed on top of a separate band for the watch (col 1. lines 20-25 and 40-50), wherein the distal ends of the band are configured to attach to the watch, and wherein the at least two removable ornamental links are arranged on the band in a distinctive arrangement (see Figure 1-7 and col. 2 lines 30-45).
Henschel does not explicitly disclose at least two of the links have fixed physical indicia.
Mariano discloses a band having fixed physical indicia and are chosen from a group of ornamental links comprising a plurality of ornamental links each with fixed physical indicia that are different such that they are not part of a multipart design and intended to convey different visual appearances, and wherein the fixed physical indicia of the at least two ornamental links are different and convey different visual appearances.
US 3673795 to Nielson teaches a watchband with ornamental inserts for different links each having fixed physical indicia.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to engrave the ornamental links of Henschel to include fixed physical indicia as taught by Mariano or Nielson because Henschel states an object of the invention is to “provide a novel and improved watchband of the general kind above-referred to in which link units of different design, color, size or metal can be combined.” col. 1, lines 40-44. Therefore, it would have been obvious to engrave fixed physical indicia because Henschel further states “Such combining or mixing of different link units affords the advantage that numerous ornamental effects can be readily attained.” col. 1, lines 44-45.
Response to Arguments
Applicant's arguments filed 3/2/22 have been fully considered but they are not persuasive.   Applicant argues to replace the band of Song with customizable links would change the principle of operation. Applicant argues Song discloses replacing a band with a band, not with replaceable links.  Song discloses the band is worn on the wrist to surround the wrist and is provided detachably from the main body such that it is replaceable (col. 14 lines 59-65).  Therefore, the principle of operation is to removably attach the watch to the wrist by surrounding the wrist. In no way does the use of links change this.  Link constructions are still detachable and are still configured to attach to the watch by surrounding the wrist.  It is not relevant that Song does not disclose the proposed modification of replacing the band with customizable links.  Song is not relied upon for evidentiary support of link constructions.  Song discloses a replaceable band and Henschel teaches why you would want to use links instead of a band.  The combination thus makes obvious the substitution of the band for customizable links.
Applicant’s arguments specific to the combination of Song and Catan-Helfend are moot in view of the new grounds of rejection.
Applicant’s arguments regarding claim 8, are also moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/           Examiner, Art Unit 2844                                                                                                                                                                                             

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833